Citation Nr: 1521574	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include rhinitis and asthma.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 2000 to November 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for hearing loss and sleep apnea have been raised by the record (in a March 2015 medical opinion), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


REMAND

In her October 2012 VA Form 9, substantive appeal, the Veteran had indicated that she did not want a Board hearing.  However, in March 2015 correspondence she requested a videoconference hearing before the Board.  She is entitled to such a hearing.  Because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.  

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a videoconference hearing (or a Travel Board hearing in the alternative if she so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

